Petitions for Writ of Mandamus Denied and Memorandum Opinion filed
August 12, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00417-CV
                                 NO. 14-14-00458-CV



                        IN RE ROBERT PRIMO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               269th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-17078

                          MEMORANDUM OPINION

      On May 30, 2014, relator Robert Primo filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In his
petition, relator asks this court to compel the Honorable Dan Hinde, presiding
judge of the 269th District Court of Harris County, to vacate an order reinstating a
prior order striking relator’s request for a jury trial. On June 11, 2014, relator filed
a separate petition for writ of mandamus, asking this court to compel Judge Hinde
to vacate his original order striking relator’s request for a jury trial. This court
ordered the two original proceedings consolidated.

      Relator has not satisfied his burden to demonstrate entitlement to mandamus
relief. Accordingly, we deny relator’s petitions for writ of mandamus. We also
deny as moot the real parties’ motions to strike portions of the appendix filed with
each petition.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                         2